Citation Nr: 0527657	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for renal failure, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to October 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for renal failure, to include as secondary to 
service-connected disability.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
hepatitis B, evaluated as 10 percent disabling.

2.  The veteran's renal failure has been associated with his 
service-connected hepatitis B.


CONCLUSION OF LAW

Renal failure is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2002 
letter from the RO to the veteran.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private medical 
records, the report of a VA examination and medical 
literature.  He has been afforded the opportunity to testify 
at a hearing at the VA.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service connection is in effect for hepatitis B, evaluated as 
10 percent disabling.

The evidence against the veteran's claim consists of the 
conclusion of a VA physician following a VA examination in 
March 2004.  The examination report discloses that the 
veteran was diagnosed with hepatitis B in 1993.  It was 
further noted that the veteran was found to have elevated 
blood pressure in January 2001 and, after a detailed 
evaluation, he was diagnosed with renal insufficiency which 
had, subsequently, with progressive worsening of renal 
function, led to end stage renal disease.  A kidney biopsy in 
April 2001 resulted in a diagnosis of IGA nephropathy with 
focal necrotizing and crescentic lesion and extensive 
secondary segmental and global glomerulosclerosis and 
tubulointerstitial nephritis.  Following the examination, the 
diagnoses were hepatitis B infection and end stage renal 
disease, secondary to IGA nephropathy on peritoneal dialysis.  
The examiner commented that it was not likely secondary to 
the hepatitis B infection.

The evidence supporting the veteran's claim consists of the 
finding that he has renal failure and opinions provided by 
both private and VA physicians.  In this regard, the Board 
observes that a private physician wrote in November 2002 that 
the veteran had IgA nephropathy and a long history of 
hepatitis B infection.  He noted that an association between 
IgA nephropathy and liver disease, including hepatitis B was 
well described in the literature and he believed that the 
veteran's IgA nephropathy and, therefore, his renal failure, 
was presumably related to his hepatitis B infection.  

Similarly, also in November 2002, a VA physician assessed 
that the veteran had a long history of chronic persistent 
hepatitis B, hepatitis B carrier state, and had chronic renal 
disease, requiring dialysis, with a history of focal 
proliferative IGA glomerulonephritis with small crescent 
formation on biopsy.  He concluded that this probably related 
to the veteran's hepatitis B, chronic persistent, and was 
probably service-connected in that it was known that chronic 
persistent hepatitis B can cause glomerulnephritis.  

Essentially the veteran argues that service connection is 
warranted for hepatitis B on the basis that his renal disease 
is related to his hepatitis B.  The Board notes that there 
are two medical opinions supporting and one opposing the 
veteran's claim.  This alone does not mean that his claim 
will be granted.  The Board acknowledges that the negative 
opinion was predicated, in part, on a review of the veteran's 
claims folder.  The physician did not, however, provide a 
rationale for that opinion.  It is also noted that the VA 
physician who provided the opinion supporting the claim was 
familiar with the veteran's history.  He relied on that 
history, as well as established medical principles.  Under 
the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West 2002), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In this case, the evidence is at least in 
equipoise and, accordingly, the Board concludes that service 
connection is warranted for renal failure on a secondary 
basis.




ORDER

Service connection for renal failure on a secondary basis is 
granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


